W. H. GRAY, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Gray v. CommissionerDocket No. 4552.United States Board of Tax Appeals6 B.T.A. 347; 1927 BTA LEXIS 3538; February 28, 1927, Promulgated *3538 W. H. Gray pro se.  Bruce A. Low, Esq., for the respondent.  LOVE *347  LOVE: This is a proceeding for the redetermination of a deficiency of $1,413.86 in income tax for the year 1919.  The deficiency arose from the disallowance by the Commissioner, as a deduction, of the sum of $7,840.96, claimed by the petitioner as business expenses.  FINDINGS OF FACT.  In 1919 the petitioner resided at Houston, Tex., and was engaged in the practice of law and also in the oil business, owning properties in Texas and Oklahoma.  In addition, he was an officer of several oil companies.  In attending to his several business interests, he spent various sums as traveling expenses.  *348  He kept no detailed expense account, amounts being charged by his bookkeeper to expenses as directed by petitioner.  Canceled checks for various expenditures were offered in evidence.  The expenditures proved by the petitioner were as follows: Surety bond premium$10.00Abstract of records40.10Salaries and expenses of employees86.27Office supplies and expenses of employees57.20Lease royalties209.00Attorney fees and court costs74.25Telephone and telegraph93.69Office rent140.00Interest7.81Railroad and Pullman fare745.06Contribution to Y.M.C.A. at Tulsa25.00Contribution to Tulsa Humane Society25.00Miscellaneous expenditures4,814.51*3539  The evidence was insufficient to show that the following items should be allowed as deductions: Miscellaneous expenditures$4,814.51Tulsa Humane Society25.00Lease royalties209.00Abstract of records40.10Attorney fees and court costs74.25We find the remaining items in the above list, amounting to $1,165.03, are proper deductions from income.  Judgment will be entered on 15 days' notice, under Rule 50.